   Case 3:20-cv-01198-MEM-JFS Document 12 Filed 10/27/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM HOUSMAN,                      :

               Plaintiff              :   CIVIL ACTION NO. 3:20-1198

     v.                               :          (MANNION, D.J.)
                                                (SAPORITO, M.J.)
JOHN E. WETZEL, et al.,               :

              Defendants              :


                                ORDER
    In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

    (1)   the Report of Judge Saporito, (Doc. 9), is ADOPTED IN

          PART, to the extent that it finds the court lacks jurisdiction

          over the petitioner’s habeas petition, (Doc. 1), challenging

          his homicide conviction;

    (2)   the petitioner’s objections to the Report, (Doc. 10), are

          OVERRULED IN PART, regarding the jurisdictional issue,

          and SUSTAINED IN PART, for further consideration as to

          whether his petition should be held in abeyance until he is

          resentenced; and
         Case 3:20-cv-01198-MEM-JFS Document 12 Filed 10/27/20 Page 2 of 2




          (3)      the Clerk of Court is directed to REMAND THIS CASE to

                   Judge Saporito for further consideration as specified in the

                   accompanying Memorandum.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge




Date: October 27, 2020
20-1198-02-ORDER




                                           -2-
